Citation Nr: 1146232	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  09-28 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chloracne.  

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse.



ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from decisions rendered by the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).  
 
In August 2011, the Veteran and his spouse testified during a videoconference hearing before the undersigned.  A transcript of the proceeding is of record.  At the conclusion of the hearing, the Board left the record open for a period of 30 days in order for the Veteran to obtain and submit a medical statement concerning the etiology of bilateral peripheral neuropathy of the lower extremities.  No additional evidence was submitted.  

Later, in a statement dated September 20, 2011, the Veteran again requested 30 days to procure additional evidence in support of his claims.  No additional evidence was submitted.  


FINDINGS OF FACT

1.  In October 2005, the RO denied a claim for service connection for chloracne. 
While the Veteran was notified of that decision, he did not initiate an appeal.  

2.  Evidence received since the October 2005 decision is new and material, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran served in Vietnam during the Vietnam era and is presumed to have been exposed to herbicide agents while there; the probative medical evidence of record indicates that chloracne was caused by that in-service Agent Orange exposure.  

4.  While the Veteran has peripheral neuropathy affecting the bilateral lower extremities, it was first shown many years following discharge from service, was not manifest to a compensable degree within one year of his presumed exposure to herbicide agents, and is not otherwise attributable to active military service.  


CONCLUSIONS OF LAW

1.  Evidence received since the October 2005 RO decision that denied service connection for chloracne is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  Chloracne was incurred during active military service.  38 U.S.C.A §§ 1110, 1112, 1131 (West 2002); 38 C.F.R §§ 3.303, 3.307, 3.309 (2011).

3.  Peripheral neuropathy of the bilateral lower extremities is not due to disease or injury that was incurred in or aggravated by service; and peripheral neuropathy of the lower extremities may not be presumed to be due to any herbicide exposure therein.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court clarified that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Here, the appellant was provided general notice concerning the criteria for service connection in a September 2007 and July 2009 letters.  Moreover, the September 2007 letter advised him of the criteria to reopen claims based on the submission of new and material evidence.  He was also advised, generally, of the basis of the prior denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006) (law requires VA to look at the bases for the denial in the prior decision and to respond with notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial).  

The Board also concludes VA's duty to assist has been satisfied.  As noted, the Veteran set forth his contentions during the hearing in August 2011.  In addition, the RO has obtained service treatment records and identified VA outpatient treatment records.  In addition, it obtained some but not all of the identified private treatment records.  In this respect, it was advised by Dr. M. R. and Dr. H. A. that records of treatment were no longer available.  It did not receive a response to a request for records from Dr. R. J. and Dr. G. W.  Nevertheless, the Veteran was advised of this fact and offered additional opportunity to secure the records on his own.  In addition, as noted, the Veteran was afforded further opportunity to secure records following the August 2011 hearing.  He did not do so.  


The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  Here, the Veteran has not been afforded a VA examination in connection with the claims.  As to the claim for service connection for chloracne, the Board, herein, is granting the claim, thus rendering the necessity to obtain an examination moot.  As to the claim for service connection for peripheral neuropathy of the lower extremities, as discussed below, the evidence does not show acute or subacute peripheral neuropathy shortly after service discharge, nor does the evidence suggest that current peripheral neuropathy is related to the Veteran's active military service.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case with respect to the issues addressed herein, the Board finds that any such failure is harmless.  See Mayfield, supra.

II.  Petition to Reopen

In March 2005, the Veteran filed a claim seeking service connection for a skin condition manifested by chloracne.  Evidence before the RO included the Veteran's service treatment records and several private outpatient treatment records.  The service treatment records did not show treatment for chloracne.  The private treatment records, however, noted treatment for acneform rash as early as 1990.  In the October 2005, the RO denied the claim.  In doing so, the RO found no evidence of a current disability manifested by chloracne.  Moreover, the RO found no evidence of treatment for chloracne in the first year following presumed herbicide exposure while in Vietnam.  

Although the Veteran was notified of that decision, he did not appeal, and, as such, it is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103.  
Moreover, in the one year period following the decision, no evidence, let alone any new and material evidence, was received relating to the claim for a chloracne disability that would require the RO to review the decision.  See Bond v. Shinseki, No. 2010-7096, 2011 WL 4684291 (Fed. Cir. Oct. 7, 2011)(holding that VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim.)  

The current claim was initiated in August 2007.  

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, the evidence received since the last final denial includes VA and private outpatient treatment records and the Veteran and his spouse's testimony provided during the videoconference hearing.  The evidence provided includes diagnoses of chloracne, records indicating a possible relationship between chloracne and exposure to herbicide agents during military service in Vietnam, and testimony describing continuity of skin symptoms since service discharge.  In short, and after presuming the credibility of the newly submitted evidence, the Board finds that the evidence received is both new and material, and that the criteria to reopen the finally denied claim have been met.  

III.  Merits Determinations

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Veteran served as a Light Weapons Infantryman in Vietnam and is the recipient of the Purple Heart medal and the Combat Infantryman Badge, among others.  He was injured while serving in combat and sustained a shell fragment wound to the right foot.  Service connection is in effect for residuals of a shell fragment wound injury to the right foot, rated as 10 percent disabling, a right foot scar, rated as 0 percent disabling, and post-traumatic stress disorder, rated as 30 percent disabling.  

As discussed below, he alleges that chloracne and peripheral neuropathy are secondary to exposure to Agent Orange.  



A.  Chloracne

The Veteran served in Vietnam and is presumed to have been exposed to herbicide agents, such as Agent Orange.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (2011) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2011) are also satisfied: AL Amoidosis; Chloracne or other acneform disease consistent with chloracne; Type 2 Diabetes; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non- Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The terms "soft tissue sarcoma" includes malignant schwannoma.  38 C.F.R. § 3.309(e) and Note (1) (2011).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which a veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii). 

The term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e).  

Here, as regards the claim for service connection for chloracne, in an October 2007 statement, the Veteran indicated that he had skin problems since service.  In addition, during his testimony in August 2011, he reported that he complained of a skin condition upon discharge from service.  He described the condition as consisting of little bumps that would occur all over his body.  He described continuity of skin symptoms since service and provided his opinion indicating a relationship between the current disability and his exposure to herbicide agents during service in Vietnam.  In addition, his spouse indicated that she first met the Veteran in 1974 and that he had always known him to have a skin condition.  

The Board finds that the Veteran's testimony concerning the incurrence of a skin condition in service and continuity of skin symptoms since service is credible.  The Veteran's spouse's testimony is also credible.  As to the Veteran's belief that the current disability is related to service, there are limits on his ability as a layperson to provide evidence as to the relationship between a skin symptoms and a skin disability diagnosed as chloracne.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in Footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Thus, the Board may not rely exclusively on the Veteran's lay opinion as to the etiology of the current disability.  

Fortunately, there is other probative evidence supporting the claim for benefits.  First, the Report of Medical History at service discharge in 1968, notes the Veteran's reports of a skin condition.  Unfortunately, a discharge examination is not of record.  Nevertheless, this evidence supports the Veteran's current contention that he had a skin condition in service.  Furthermore, the contemporaneous treatment records include treatment for an acneform skin condition in the 1990's and current evidence showing treatment for chloracne.  Significantly, a VA dermatologist in August 2007 noted that the current disability was comparable to that seen with Agent Orange exposure.  In addition, a VA dermatologist in January 2008 noted that the chloracne was "likely from Agent Orange exposure."  Another VA dermatologist stated that while he concurred with the finding, that "other chlorinated material may play a role and exposure can happen prior to 'Nam if was exposed agriculturally."  This is no indication, however, that the Veteran was exposed agriculturally prior to service.  

Given this favorable medical opinion evidence, and after affording the Veteran the benefit of the doubt, the Board finds that the criteria for service connection for chloracne have been met.  

B.  Peripheral Neuropathy 

Unlike the claim for chloracne, there is no credible evidence of acute or subacute peripheral neuropathy in service or in the first year after exposure to herbicide agents.  As noted, for the presumptive provisions to apply, acute and subacute peripheral neuropathy must manifest one year after the last date on which the Veteran was exposed to an herbicide agent during active service.  Here, however, the only evidence supporting the claim is the Veteran's vague assertion that he had pain in the legs and feet since active military service.  The Board finds that these vague assertions are insufficient to establish a diagnosis of acute or subacute peripheral neuropathy.  

In addition, and also unlike the claim for chloracne, he does not provide evidence concerning continuity of symptoms since service.  Moreover, his spouse's testimony was limited to the claim for chloracne.  While there are numerous private outpatient treatment records of record since 1990, they do not include findings of peripheral neuropathy of the lower extremities until approximately 2008.  Moreover, they do not include evidence linking the disability to exposure to herbicides in service or otherwise linking the disability to service.  The Veteran testified that he believed that his physician, Dr. T. A. had related the condition to exposure to Agent Orange during service.  However, while Dr. T. A.'s records are associated with the claims file, they do not include evidence linking the condition to military service.  Rather, a February 2009 record tends to contradict the Veteran's testimony concerning the etiology of the condition by indicating that he had only a "three to four year" history of tingling in the feet and legs.  As noted, the Veteran was invited to contact the physician and obtain an opinion from the doctor as to the most likely etiology of the disability.  He failed to do so.  

Accordingly, for the above reasons, the preponderance of the evidence is against the claim of service connection for peripheral neuropathy of the bilateral lower extremities on a direct basis under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303, or on a presumptive basis under 38 C.F.R. § 3.307, and the benefit-of-the-doubt standard of proof under 38 U.S.C.A. § 5107(b) does not apply.  


ORDER

New and material evidence having been received the claim for service connection for chloracne is reopened.  

Entitlement to service connection for chloracne is granted.  

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is denied.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


